Citation Nr: 1716686	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  14-00 762	)	DATE
	)  
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected lumbosacral strain.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to January 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a September 2016 videoconference hearing at the RO.  A transcript of the hearing is of record. 

While the record reflects a withdrawal of the Veteran's claim for a TDIU in May 2016, the Veteran raised the issue again in his September 2016 hearing testimony.  As the issue of entitlement to a TDIU is reasonably raised by the record, it has accordingly been included on the title page.  See Rice v. Shinseki, 22 Vet. App. 447   (2009) (holding that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets further delay, it has determined that a remand is necessary for additional development.
In his September 2016 hearing testimony the Veteran asserted that his service-connected back disability is more severe than the currently assigned 10 percent rating.  The Veteran also asserted during his hearing that he suffers from an upper back condition in addition to his currently diagnosed lumbosacral strain.  A review of the record reveals that the Veteran's most recent VA spine examination occurred in September 2013.  The United States Court of Appeals for Veterans Claims (Court) recently held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Given the holding of this case, and the Veteran's testimony regarding ongoing back and knee pain, an additional examination is necessary.

In addition, the Veteran testified that he receives care from a private physician for his back conditions.  Because those records do not appear to be associated with the claims file, on remand, the Veteran should be provided an opportunity to identify any outstanding, relevant private treatment records.  Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).  The Veteran asked to submit these records himself in order to expedite his own case. 

Finally, because the Veteran's TDIU claim is inextricably intertwined with the spine disability claim, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Again, the Board apologies for the delays.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify any remaining outstanding treatment records relevant to his claim.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected spine disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted and all conditions diagnosed.  A rationale for all opinions should be provided.

Range of motion testing should be undertaken for the Veteran's spine, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and, (4) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claims on appeal, including the Veteran's claim of entitlement to a TDIU.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN  J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


